Title: To Benjamin Franklin from James Woodmason, 1 November 1780
From: Woodmason, James
To: Franklin, Benjamin


Sir
Novemr. 1 1780
Your esteem’d favour of the 26 Sept: came duly to hand covering a Bill for 25 £. conformable to your Order I shipped 3 Copying Machines with Paper & Ink Powder. I doubt not but you will find the Machines much approved off. The Patentees have found that their Ink Powder will not entirely dissolve the best way of making Ink from it is to mix the Powder with proper quantity of Water in an open Vessel & to let it stand for 48 hours, & then pour it off. I find that the Patentees have also improved their Paper, but I have none of it yet.
I have the pleasure to acquaint you that I have receivd an Order for the finest Royal for the Large 4to: Edit of Voltaire. & I understand that they have not finally determined on what Paper to have for the other 4to: Edition. I must beg you to accept of my warmest thanks for your friendly recommendation. I am Sir Your most Obedt. hble Servt
James Woodmason

P.S. Freight cou’d not be paid in London, the Captain not knowing the Exchange


  Bot of James Watt & Co.

3 Patent Copying Machines
@£6/6s.
£18.
18.
0


3 Sett of Case’s for do
6s.

18



3 Ream’s Extra la thin






Copying Post
18s.
2.
14.
0


1 dozen Copyg Ink Powder


9.
0


Packing Case to Contain the whole


15.
0


Entry Shipping Expences &c

1.
  0.
  0




£24.
14.
0


Address’d to Mr. Francis Bowen Mercht Ostend
Benjn. Franklin Esqr.

 
Addressed: Dr: Franklin / a Passey near / Paris
Notations: Woodmason. Nov. 1. 1780. / Ansd May 81
